313 So.2d 722 (1975)
David L. McCAIN, Justice, Florida Supreme Court, Petitioner,
v.
SELECT COMMITTEE ON IMPEACHMENT, FLORIDA HOUSE OF REPRESENTATIVES, Respondent.
No. 47161.
Supreme Court of Florida.
April 7, 1975.
James M. Russ and Michael F. Cycmanick of the Law Offices of James M. Russ, Orlando, for petitioner.
Talbot D'Alemberte, Miami, and Marc H. Glick, Tallahassee, for respondent.
PER CURIAM.
The members of this panel have each individually reviewed the petition, brief, and accompanying documents filed herein.
A petition filed under the all writs jurisdiction requires the court in which it is filed to initially determine if the petition on its face sets forth a claim within the jurisdiction and responsibility of the court. We unanimously agree that under the circumstances of this case we do not have jurisdiction to hear this cause.
The petition is dismissed.
It is so ordered.
OVERTON, Acting C.J., ENGLAND, J., and TYRIE A. BOYER, Chief Judge-Elect, First District Court of Appeal; BEN C. WILLIS, Chief Judge, Second Judicial Circuit; JAMES T. NELSON, Chief Judge, Seventh Judicial Circuit; R.L. McCRARY, Jr., Chief Judge, Fourteenth Judicial Circuit; and D.C. SMITH, Chief Judge, Nineteenth Judicial Circuit, concur.